Citation Nr: 1129205	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-37 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a right rib disability.

(The Board notes parenthetically that the Veteran's claim of service connection for a lung disability is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Grant Cook, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had a reported period of active duty for training (ACDUTRA) from June to August 1953 and active service from August 1953 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claims of service connection for bilateral hearing loss, tinnitus, and for a low back disability, and also determined that, as new and material evidence had not been received, the previously denied claim of service connection for a right rib disability would not be reopened.  The Veteran disagreed with this decision in April 2008 and a statement of the case was issued in November 2009.  He perfected a timely appeal in November 2009.  

A Travel Board hearing was held at the RO in May 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

The Board observes that, although the Veteran's attorney is not accredited by VA's Office of General Counsel, he is representing the Veteran on a one-time basis pursuant to 38 C.F.R. §§ 14.629 and 14.630.  See 38 C.F.R. §§ 14.629, 14.630 (2010).  This one-time representation is limited to the claims listed on the title page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board also observes that, in an October 1956 rating decision, the RO denied the Veteran's claim of service connection for a right rib disability.  The Veteran did not appeal this decision and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a right rib disability is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As is explained below in greater detail, the issues of entitlement to service connection for a low back disability and whether new and material evidence has been received to reopen a claim of service connection for a right rib disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The competent evidence does not show that either the Veteran's bilateral hearing loss or tinnitus is related to active service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated during active service, nor may bilateral sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

Duty to Notify

In a letter issued in July 2007, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the July 2007 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims (Court) held, in part, in Pelegrini that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Here, the July 2007 VCAA notice letter was issued prior to the currently appealed rating decision issued in February 2008; thus, this notice was timely.  Accordingly, the Board finds that the requirements that the Court set out in Pelegrini have been satisfied.

In summary, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran also has not demonstrated any prejudice with regard to the content of the notice he was provided in this appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  He specifically testified in May 2011 that he was receiving SSA benefits based on age and not disability.  No additional pertinent evidence has been identified by the claimant.  The Board finds that the record as it stands includes adequate competent evidence to permit adjudication of the claims addressed in this decision and no further action is necessary to comply with the VCAA's duty to assist.  See generally 38 C.F.R.  § 3.159(c)(4).  

The Veteran also was provided with a VA examination in December 2007 which addressed the contended causal relationships between bilateral hearing loss, tinnitus, and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The December 2007 VA examination contained detailed information regarding the impact of the Veteran's bilateral hearing loss on his daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The first prong of the McLendon test (current disability) requires "competent" evidence.  The third prong of the McLendon test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  There is no competent evidence, other than the Veteran's statements, which indicates that bilateral hearing loss or tinnitus may be associated with service.  The Veteran is not competent to testify as to etiology of either of these disabilities as they require medical expertise to diagnose.  Thus, the Board finds that another examination is not required even under the low threshold of McLendon.  

For all of the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus.


Service Connection Claims

The Veteran contends that in-service exposure to significant acoustic trauma from artillery shells while on active combat service in the Korean Conflict caused his current bilateral hearing loss and tinnitus.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  The Veteran has contended that he served in combat in the Korean Conflict and was exposed to significant acoustic trauma from artillery shelling during his combat service which led him to experience bilateral hearing loss and tinnitus after service.  The Board notes initially that the Korean Conflict officially ended in July 1953, approximately one month prior to the Veteran's entry on to active service (although he was on ACDUTRA when the Korean Conflict ended in July 1953).  The Board also notes that, for VA compensation purposes, because service in the Korean Conflict is included between June 1950 and January 1955, the Veteran is considered to have served during the Korean Conflict era.  See 38 C.F.R. § 3.2 (2010).  Service in the Korean Conflict era is not the same as active combat service during the Korean Conflict, however.  Despite the Veteran's assertions to the contrary concerning his alleged combat service in Korea during the Korean Conflict, his service personnel records (in this case, his DD Form 214) show only that he was awarded the Korean Service Medal and had 1 year, 1 month, and 24 days of foreign and/or sea service during active service.  No significant duty assignments or wounds received as a result of action with enemy forces were listed on his DD Form 214.  No military occupational specialty (MOS) is listed on the Veteran's DD Form 214 as well.  There also is no indication in the Veteran's service treatment records that he was treated for any complaints, to include bilateral hearing loss and tinnitus, allegedly sustained while in combat in Korea during active service.  Given the foregoing, and especially because the Veteran entered on to active service after the Korean Conflict had ended, the Board finds that the Veteran's testimony and lay statements concerning his in-service acoustic trauma are not credible because they are not consistent with the facts and circumstances of his active non-combat service in Korea.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The competent evidence also does not indicate that the Veteran's current bilateral hearing loss or tinnitus is related to active service or any incident of service, to include his alleged (and uncorroborated) in-service acoustic trauma.  The Veteran's service treatment records do not show that he was treated for either bilateral hearing loss or for tinnitus at any time during active service, including while he was in Korea.  The Veteran's hearing was "15/15" bilaterally (or within normal limits) at his enlistment physical examination in June 1953 when he began a period of ACDUTRA and he denied any relevant medical history at this examination.  No defects were noted at a periodic physical examination conducted at the beginning of the Veteran's period of active service in August 1953.  The Veteran's hearing again was "15/15" bilaterally (or within normal limits) at his separation physical examination in July 1955.  It appears that, following his service separation in August 1955, the Veteran first was seen for complaints of bilateral hearing loss and tinnitus when he was examined by VA in December 2007, or more than five decades later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

On VA examination in December 2007, the Veteran's complaints included bilateral hearing loss and tinnitus.  The VA examiner reviewed the Veteran's claims file, including his service treatment records, and noted that the Veteran had passed a "whisper voice test" at his enlistment and separation physical examinations.  The Veteran reported that his situation of greatest difficulty was with background noise and people had to shout at him for him to hear them when in a crowded room.  He also reported that "he was actively involved in combat in Korea in 1954."  His reported military noise exposure included firearms, firing range, heavy artillery, combat explosions, and ship engines.  He denied using hearing protection during active service.  He also denied any civilian noise exposure.  The Veteran reported that his tinnitus was bilateral and had begun in 1953 while he was in Japan.  His tinnitus also was daily, lasted for half an hour at a time, and consisted of ringing in his ears which he found annoying and made it hard to sleep at night.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
35
45
LEFT
25
65
65
85
100

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 92 percent in the left ear.  The VA examiner opined that the Veteran's current hearing loss was not due to active service and was more likely the result of unprotected civilian noise exposure, a history of middle ear disease, and aging.  This examiner also opined that it was more likely than not that the Veteran's tinnitus was related to the same etiology as his hearing loss.  The VA examiner's rationale was that, although the Veteran had reported that he was actively involved in combat in Korea in 1954, the Korean Conflict had ended in 1953 just as the Veteran enlisted in to the Marine Corps.  The VA examiner also noted that, although the Veteran denied any unprotected noise exposure as a civilian, his claims file showed that he had received VA educational benefits to attend a vocational school for welding.  This examiner noted further that the Veteran had not reported a specific event relating to the onset of tinnitus.  The diagnoses were normal hearing from 250-2000 Hertz (Hz) and at 8000 Hz with mild sensorineural hearing loss between 3000-6000 Hz in the right ear, normal hearing from 500-1000 Hz and moderate to profound sensorineural hearing loss about 1000 Hz in the left ear, and tinnitus.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

On VA outpatient treatment in September 2008, the Veteran complained of decreased hearing.  It was noted that he had been diagnosed previously as having asymmetric sensorineural hearing loss.  Audiometric test results indicated normal hearing through 2000 Hz and mild to moderate sensorineural hearing loss from 3000-8000 Hz in the right ear and normal hearing at 500 and 1000 Hz with moderately to profound sensorineural hearing loss from 1500-8000 Hz in the left ear.  It also was noted that the Veteran's hearing sensitivity was unchanged from December 2007.

The Board acknowledges the Veteran's lay statements and hearing testimony that in-service exposure to significant acoustic trauma while on active combat service in Korea led him to develop his current bilateral hearing loss and tinnitus.  The Board also acknowledges that the Veteran currently experiences bilateral hearing loss and tinnitus.  The Veteran's lay statements and hearing testimony concerning his alleged in-service acoustic trauma during active combat service are not credible because he did not serve in combat in Korea during the Korean Conflict (as discussed above).  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  There also is no competent evidence that the Veteran's current bilateral hearing loss or tinnitus began during active service, including his non-combat service in Korea, or is related to active service or any incident of such service.  Significantly, after reviewing the claims file, taking a thorough history from the Veteran, and examining the Veteran, the December 2007 VA examiner found that the Veteran's hearing loss and tinnitus were not related to his active service.  There is no medical evidence of record to refute this opinion.  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which relates either bilateral hearing loss or tinnitus to active service.  Accordingly, the Board finds that service connection for bilateral hearing loss and for tinnitus is not warranted.

The Veteran also is not entitled to service connection for bilateral hearing loss on a presumptive service connection basis as an organic disease of the nervous system.  There is no competent evidence indicating that the Veteran was diagnosed as having bilateral sensorineural hearing loss in the first year following his service separation (i.e., by August 1956).  Accordingly, the Board finds that service connection for bilateral hearing loss also is not warranted on a presumptive service connection basis.  See 38 C.F.R. §§ 3.307, 3.309.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of bilateral hearing loss and tinnitus have been continuous since service.  He asserts that he continued to experience symptoms relating to bilateral hearing loss (difficulty hearing in crowded rooms and with background noise) and tinnitus (ringing in his ears when trying to sleep) after he was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of bilateral hearing loss or tinnitus after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of bilateral hearing loss and tinnitus since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that both of these disabilities began in service, in the more contemporaneous medical history he gave at his service separation examination, he denied any history or complaints of symptoms of bilateral hearing loss or tinnitus.  Specifically, the service separation examination report reflects that the Veteran was examined and his ears were found to be clinically normal.  His hearing also was normal on "whispered voice" hearing test.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to bilateral hearing loss or tinnitus for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1955) and initial reported symptoms related to bilateral hearing loss and tinnitus in December 2007 (a 52-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran filed a VA disability compensation claim for service connection for a right rib disability in 1956, shortly after service, but did not claim service connection for bilateral hearing loss or tinnitus or make any mention of any relevant symptomatology.  He also filed a claim of service connection for a left rib disability in 1971 but did not claim service connection for bilateral hearing loss or tinnitus or make any mention of any relevant symptomatology.  He did not claim that symptoms of his bilateral hearing loss or tinnitus began in (or soon after) service until he filed his current VA disability compensation claim in June 2007.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  For the reasons set forth above, the Veteran cannot be considered credible with respect to in-service symptoms or continuity of symptomatology since service.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

In conclusion, a preponderance of the evidence is against the Veteran's claim for bilateral hearing loss and tinnitus.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran also contends that he incurred a low back disability during active service.  His service treatment records show that he was treated for back complaints during service.  His post-service VA outpatient treatment records also show current treatment for low back pain.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Because the Veteran has not been provided with an examination which addresses the contended etiological relationship between his low back disability and active service, on remand, he should be scheduled for appropriate examination(s).  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also notes that, in the currently appealed February 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the Veteran's previously denied claim of service connection for a right rib disability.  The Veteran disagreed with this decision in April 2008.  To date, the RO has not issued a Statement of the Case (SOC) on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a right rib disability.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the RO/AMC should promulgate an SOC on this issue.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Adjudicate the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for a right rib disability and issue an SOC to the Veteran and his representative.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  This issue should be returned to the Board only if the Veteran perfects a timely appeal.

2.  Contact the Veteran and/or his representative and ask them to identify all VA and non-VA clinicians who have treated him for a low back disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Then, schedule the Veteran for appropriate examination(s) to determine the nature and etiology of his low back disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current low back disability, if diagnosed, is related to active service or any incident of service.  The examiner(s) is advised that the Veteran did not serve in combat in Korea.  A complete rationale must be provided for any opinions expressed.

4.  Thereafter, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


